RAWLS, Judge.
By this appeal appellants challenge their convictions and sentences for the unlawful sale of marijuana.
The thrust of appellants’ appeal is that the uncorroborated testimony of the State’s two witnesses is not sufficient to support the judgments of conviction. Appellants predicate this point on the allegation that the State’s witnesses were seeking leniency because of their prior conduct in drug trafficking.
Trafficking in drugs in these modern times is not conducted in accord with the rules of the Marquis of Queensberry. It is a dirty business. Sunday school teachers, as such, do not make good undercover agents for apprehending those engaged in this dirty business.
 The credibility of witnesses is an issue of fact for the trier of fact. The trier of fact found the State’s witnesses to be credible. Therefore, the judgments of conviction are affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON, J., concur.